Citation Nr: 1007831	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  09-25 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran had active service from February 1968 to January 
1971.

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) from an April 2009 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Salt Lake 
City, Utah, which denied service connection for PTSD.

The Board remanded the claim in October 2009 to afford the 
Veteran a videoconference hearing.  The Veteran testified at 
such hearing at the RO before the undersigned in January 
2010.  A transcript of the proceeding is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Service connection may be established for disability 
resulting from a personal injury sustained or a disease 
contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection for PTSD, in particular, requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f) (2009); Cohen v. 
Brown, 10 Vet. App. 128, 138 (1997).  The diagnosis of PTSD 
must comply with the criteria set forth in the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV).  See generally 
Cohen v. Brown, supra; 38 C.F.R. § 4.125 (2009).

In cases such as this where the Veteran's alleged stressor is 
not combat related, then his lay testimony, in and of itself, 
is not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain other objective 
information that corroborates his testimony or statements.  
See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Although the Veteran has received a diagnosis of PTSD 
stemming from his alleged inservice experience of arriving at 
his friend's and fellow serviceman's home and finding him 
dead due to an apparent suicide, the experience has not been 
independently verified.  The evidence of record does not 
corroborate this.  However, at his hearing, he provided 
enough information to attempt a search to corroborate the 
alleged stressor.  Specifically, the Veteran provided a 60-
day during which the claimed stressor occurred (April to May 
1968), and provided the name of the fellow serviceman.  See 
VA's Adjudication Manual Rewrite, M21-1MR, Part IV, Subpart 
ii, Chapter 1, Section D, 15(c) (Sept. 29, 2006) ("at a 
minimum, the Veteran must provide the following: a stressor 
that can be documented, the location where the incident took 
place, the approximate date (within a two month period) of 
the incident, and the unit of assignment at the time the 
stressful event occurred").  Therefore, a search of 
appropriate government records should be attempted.  

Accordingly, the case is REMANDED for the following action:

1.   Request the U. S. Army and Joint 
Services Records Research Center (JSRRC) 
to verify if a serviceman with either the 
first or last name of "Clark" died or 
committed suicide at the Aberdeen Proving 
Ground in Maryland from April 1968 to May 
1968.

2.  If the stressor is confirmed, schedule 
the Veteran for a VA psychiatric 
examination to obtain a medical opinion 
indicating whether it is at least as 
likely as not that he has PTSD due to that 
stressor.  Notify the examiner that only 
the confirmed stressor is to be 
considered.  Also ask that he/she discuss 
the rationale for their medical opinion 
based on a review of the other relevant 
evidence in the claims file.

3.  Then readjudicate the Veteran's claim 
for service connection for PTSD based on 
the additional evidence obtained.  If his 
claim continues to be denied, send him and 
his representative an appropriate 
supplemental statement of the case (SSOC) 
and give them an opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

